Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 7, 12-16, 18, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamir et al. (Shamir) (US 2017/0208251) in view of Rischmuller et al. (Rischmuller) (US 2013/0176423) in view of Kim et al. (Kim) (US 2014/0240453), and further in view of Tofte et al. (Tofte) (US Pat. No. 9,563,201).
Regarding claim 1, Shamir discloses a method, comprising:
controlling a carrier to rotate an image capturing device about a first axis of the carrier while causing the image capturing device to capture a plurality of images ([0033], a camera attached to a gimbal system is rotated to capture images of an area), the image capturing device coupled to an unmanned aerial vehicle (UAV) via the carrier (see FIG. 1B); and
stabilizing the image capturing device against motions with respect to a second axis or a third axis of the carrier while the image capturing device is rotating about the first axis of the carrier ([0033], gimbal system 36 is a two axis gimbal system which rotates the camera system about x and z axes that operates to stabilize camera array 30 by compensating for rotation of aircraft 60 respectively about roll axis 137, pitch axis 138, and yaw axis 139 (i.e. the camera is stabilized along the roll and yaw axis while the camera is rotated along the pitch axis)).
Shamir is silent about receiving user selection of a panoramic mode from a plurality of panoramic modes via a remote terminal, the plurality of panoramic modes corresponding to different one or more panoramic image processing parameters for generating a panoramic image;
receiving one or more panoramic image processing parameters from the remote terminal, the one or more panoramic image processing parameters comprising at least hover location information; the UAV being configured to hover at or near a predetermined location based on the hover 
Rischmuller from the same or similar field of endeavor discloses receiving user selection of a panoramic mode from a plurality of panoramic modes via a remote terminal ([0090], a plurality of parameters for capturing a panoramic image is input on terminal 16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rischmuller into the teachings of Shamir for remotely controlling the image capture device.
Shamir in view of Rischmuller is silent about the plurality of panoramic modes corresponding to different one or more panoramic image processing parameters for generating a panoramic image, receiving one or more panoramic image processing parameters from the remote terminal, the one or more panoramic image processing parameters comprising at least hover location information; the UAV being configured to hover at or near a predetermined location based on the hover location information while the image capturing device is rotating about the first axis of the carrier.
Kim from the same or similar field of endeavor discloses receiving user selection of a panoramic mode from a plurality of panoramic modes via the remote terminal, wherein the one or more panoramic image processing parameters are different for different ones of the plurality of panoramic modes ([0036],  a plurality of panoramic image modes is selectable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kim into the teachings of Shamir in view of Rischmuller for capturing different types of panoramic images.
in view of Rischmuller in view of Kim is silent about receiving one or more panoramic image processing parameters from the remote terminal, the one or more panoramic image processing parameters comprising at least hover location information; the UAV being configured to hover at or near a predetermined location based on the hover location information while the image capturing device is rotating about the first axis of the carrier.
Tofte from the same or similar field of endeavor discloses receiving one or more panoramic image processing parameters from the remote terminal, the one or more panoramic image processing parameters comprising at least hover location information; the UAV being configured to hover at or near a predetermined location based on the hover location information while the image capturing device is rotating about the first axis of the carrier (FIG. 4A, col. 27, lns. 60-67- col. 28, lns. 1-8, a hover command is input on interface 400; col. 30, lns. 37-39, col. 37, ln. 60, the camera is rotated about the carrier).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tofte into the teachings of Shamir in view of Rischmuller in view of Kim for remotely controlling the image capture device.
Regarding claims 2 and 13, Shamir in view of Rischmuller further discloses wherein the one or more panoramic image processing parameters comprise a field of view (FOV) angle of the image capturing device (Rischmuller, [0090], the view angle is controlled). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rischmuller into the teachings of Shamir for controlling the viewing angle of the camera.
Regarding claims 3 and 14, Shamir discloses receiving carrier sensor data from one or more carrier sensors coupled to the carrier, wherein the one or more carrier sensors are ([0035], a GPS and IMU is used for detecting the pose of the camera carrier); and
stabilizing the image capturing device against the motions with respect to the second axis or the third axis of the carrier by adjusting the carrier based on the carrier sensor data ([0033], GPS and IMU data is used for stabilizing the camera during image capture).
Regarding claims 4 and 15, Shamir discloses wherein the one or more carrier sensors comprise an inertial sensor ([0035], IMU 42).
Regarding claims 5 and 16, Shamir discloses wherein detecting the pose of the carrier comprises detecting a spatial disposition ([0035], position and orientation data) while the image capturing device is rotating about the first axis of the carrier ([0033], the camera rotates around the pitch, roll, and yaw axis).
Regarding claims 7 and 18, Shamir in view of Fay discloses generating a panoramic image by stitching the plurality of images (Fay, FIG. 6, step 616, images are stitched to form a panoramic image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rischmuller for generating the panoramic image for display.
Regarding claim 12, the limitations of claim 12 are rejected in the analysis of claim 1.  Shamir further discloses an unmanned aerial vehicle (UAV), comprising: one or more processors (40); and
control a carrier to rotate an image capturing device about a first axis of the carrier while causing the image capturing device to capture a plurality of images ([0033], a camera attached to a gimbal system is rotated to capture images of an area), the image capturing device coupled to an unmanned aerial vehicle (UAV) via the carrier (see FIG. 1B); and
stabilize the image capturing device against motions with respect to a second axis or a third axis of the carrier while the image capturing device is rotating about the first axis of the carrier ([0033], gimbal system 36 is a two axis gimbal system which rotates the camera system about x and z axes that operates to stabilize camera array 30 by compensating for rotation of aircraft 60 respectively about roll axis 137, pitch axis 138, and yaw axis 139 (i.e. the camera is stabilized along the roll and yaw axis while the camera is rotated along the pitch axis)).
Shamir is silent about a memory that stores one or more computer-executable instructions, wherein the one or more computer-executable instructions, when accessed and executed, cause the one or more processors to: receive one or more panoramic image processing parameters from a remote terminal; and causing the image capturing device to capture a plurality of images based at least in part on the one or more panoramic image processing parameters.
Rischmuller from the same or similar field of endeavor discloses a memory that stores one or more computer-executable instructions, wherein the one or more computer-executable instructions, when accessed and executed, cause the one or more processors (col. 15, lns. 21-34, a program stored in a memory) to: receive one or more panoramic image processing parameters from a remote terminal ([0090], a plurality of parameters for capturing a panoramic image is input on terminal 16); and causing the image capturing device to capture a plurality of images based at least in part on the one or more panoramic image processing parameters ([0090], a plurality of parameters for capturing a panoramic image is input on terminal 16).

Regarding claim 24, Shamir in view of Rischmuller in view of Toftefurther discloses wherein the one or more panoramic image processing parameters are configurable by a user via the remote terminal (Rischmuller: [0090], a plurality of parameters for capturing a panoramic image is input on terminal 16).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hsieh into the teachings of Shamir in view of Fay for allowing a user to control the image parameters of the imaging device.
Regarding claim 25, Shamir in view of Rischmuller discloses sending the generated panoramic image to the remote terminal for displaying on the remote terminal (Shamir, [0003], [0004], [0063], images are transmitted to a remote operator terminal for display; Rischmuller: [0062], captured images are displayed).

Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamir et al. (Shamir) (US 2017/0208251) in view of Rischmuller et al. (Rischmuller) (US 2013/0176423), in view of Kim et al. (Kim) (US 2014/0240453) in view of Tofte et al. (Tofte) (US Pat. No. 9,563,201), and further in view of Fay et al. (Fay) (US 2015/0288857).
Regarding claims 11 and 22, Shamir in view of Rischmuller in view of Kim in view of Tofte discloses the method of claim 7 (See claim 7 above).
.
Fay from the same or similar field of endeavor discloses wherein generating the panoramic image by stitching the plurality of images comprises an image stitching step that is conducted after a last image of the plurality of images is captured (Fay, FIG. 6, steps 610 and 616, after a last image of a threshold amount of images is captured, stitching is performed for generating the panoramic image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Fay into the teachings of Shamir in view of Rischmuller in view of Kim in view of Tofte for generating the panoramic with a sufficient number of images for display.


Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamir et al. (Shamir) (US 2017/0208251) in view of Rischmuller et al. (Rischmuller) (US 2013/0176423) in view of Kim et al. (Kim) (US 2014/0240453), in view of Tofte et al. (Tofte) (US Pat. No. 9,563,201), and further in view of Starns et al. (Starns) (US 2015/0131982).
Regarding claims 6 and 17, Shamir in view of Rischmuller in view of Kim in view of Tofte discloses the method of claim 1 (see claim 1 above).
Shamir in view of Rischmuller in view of Kim in view of Tofte is silent about stabilizing the image capturing device against the motions with respect to the second axis or the third axis of 
Starns from the same or similar field of endeavor discloses stabilizing the image capturing device against the motions with respect to the second axis or the third axis of the carrier using one or more damping members, wherein the one or more damping members are disposed between the UAV and the carrier ([0007], [0035], [0038], damping members are placed between the aircraft and the camera to reduce vibration to the camera system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Starns into the teachings of Shamir in view of Rischmuller in view of Tofte for reducing vibrations introduced to the camera during to the aircraft.

Claims 8-10 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamir et al. (Shamir) (US 2017/0208251) in view of Rischmuller et al. (Rischmuller) (US 2013/0176423), in view of Kim et al. (Kim) (US 2014/0240453) in view of Tofte et al. (Tofte) (US Pat. No. 9,563,201), and further in view of Pal et al. (Pal) (US 2007/0031062).
Regarding claims 8-10 and 19-21, Shamir in view of Rischmuller in view of Kim in view of Tofte discloses wherein generating the panoramic image by stitching the plurality of images further comprises an image registration step, a global registration step, or a blending step; and wherein generating the panoramic image by stitching the plurality of images comprises an image stitching step that is conducted after a second image of the plurality of images is captured until a last image of the plurality of images is captured; and wherein generating the panoramic image by stitching the plurality of images comprises one or more image stitching steps, and 
Pal from the same or similar field of endeavor discloses wherein generating the panoramic image by stitching the plurality of images further comprises an image registration step ([0020], images are registered to create a panoramic image); and wherein generating the panoramic image by stitching the plurality of images comprises an image stitching step that is conducted after a second image of the plurality of images is captured until a last image of the plurality of images is captured ([0020], the panoramic image is generated in real time as the image is captured.  It is implicit the panoramic image is generated until a last image is captured); and wherein generating the panoramic image by stitching the plurality of images comprises one or more image stitching steps ([0020], image stitching is performed), and wherein at least one of the one or more image stitching steps is conducted within a time interval between two adjacent images of the plurality of images ([0020], image stitching of adjacent images is performed in real time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pal into the teachings of Shamir in view of Rischmuller in view of Tofte for generating an aligned panoramic image and for allowing a user to correct errors in the panoramic image as it is captured.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kim into the teachings of Shamir in view of Rischmuller in view of Kim in view of Tofte for capturing different types of panoramic images.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.